DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention – Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022. 

Drawings
The drawings are objected to because the descriptions of a plurality of channels 308 shown in FIGURES 3, 4A, and 5A do not seem to be consistent. Any possible cross-sectional view of the channel 308 as shown in FIGURE 3 does not seem to show the views shown in FIGURES 4A and 5A.  At first, the channel 308 shown in FIGURES 4A and 5A has an open top to the surface 118a of the chuck 118. The channel has only two open tops to the surface 118a – one is for the side surface, and the other is where the channel 308 and the port 305 meet, as annotated below. Any cross-sectional view of these areas does NOT match to the ones having a flat bottom surface 308b as shown in FIGURES 4A and 5A. 

    PNG
    media_image1.png
    342
    963
    media_image1.png
    Greyscale

	 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118a” has been used to designate a surface 118a of the chuck 118 both in FIGURES (4A, 5A) and (4B, 5B). It is unclear whether the surface 118a means the same surface among the other surfaces of the chuck 118 or not (also see above paragraphs - the drawing objection regarding channel 308). Any clarification or correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities: 
Claim 8 recites the limitation “a superstrate or a template with a light transmitting chuck comprising a geometric structure” in lines 2-3. It is suggested to correct to “a superstrate or a template with a light transmitting chuck, the chuck comprising a geometric structure.”
Claim 8 recites the limitations of “a rounded edge portion” (line 3) and “the rounded corner” (lines 10-11). It is suggested to correct to unify the limitations. 
Claim 8 recites the limitations of “a roughened surface portion” (line 3-4) and “the roughened surface” (line 11). It is suggested to correct to unify the limitations. 
 Claim 15 recites the limitations of “a rounded edge portion” (line 4) and “the rounded corner” (lines 13-14). It is suggested to correct to unify the limitations. 
Claim 15 recites the limitations of “a roughened surface portion” (line 4-5) and “the roughened surface” (line 14). It is suggested to correct to unify the limitations. 
Appropriate correction is required.

Claim Interpretation
Claims 8, 10-11, and 15 recite the term “roughened.” For the purpose of examination, the term would be interpreted as “having any level of roughness.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the roughened edge portion” in line 1. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether the limitation means (1) a rounded edge portion (claim 8 line 3), (2) a/the roughened surface portion (claim 8 lines 3-4, claim 10 line 2), or (3) something else. For the purpose of examination, either of these interpretations would read on the claim. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCutcheon (US 20050056963 A1) in view of Elliott et al. (US 6,032,997 A, hereinafter Elliott) and Grundmann et al. (US 20190339550 A1, hereinafter Grundmann), and further evidenced by Lee (“A First Review of Optical Edge-Diffraction Technology for Precision Dimensional Metrology,” The International Journal of Advanced Manufacturing Technology (2019) 102, pp 2465-2480; listed on IDS filed on 02/21/2020; published online: 1 Feb. 2019). 
Regarding claim 8, McCutcheon teaches an apparatus and method provided for effective, high-speed contact planarization of coated curable substrates to achieve very high degrees of planarization (abstract). The method comprises: 
retaining a superstrate (flexible sheet 86 of optically flat material) with a light transmitting chuck (UV-transparent optical flat block 82) (¶ [0041], ¶ [0052], FIGURES 5, 10), 
advancing the superstrate 86 to be in contact with a formable material (coating 76) dispensed on a substrate (78) (¶ [0054]; FIGURES 6, 11), 
releasing the superstrate 86 from the chuck 82 during detaching the substrate 78 and coating 76 from the superstrate 86 (¶ [0057]; FIGURE 12), and 
radiating light through the chuck 82 and the superstrate 86 (¶ [0056]). 
However, McCutcheon does not specifically teach that (A) the chuck comprises a geometric structure, and the geometric structure comprises at least one of a rounded edge portion and a roughened surface portion, and (B) an intensity variation of the light transmitting through the geometric structure and an area of the chuck adjacent to the geometric structure is reduced by at least one of the rounded corner and the roughened surface.
Regarding deficiency (A), Elliot teaches a vacuum chuck 10 comprising a body portion 12 made of moldable transparent glass including a top surface 14 and bottom surface 16, a series of flat lands 18-34 and a series of concentric trenches 36-50 on the top surface 14 of the body portion for supporting a wafer, a series of orifices 54-60, and vacuum lines for drawing a vacuum to secure the wafer in place on the lands of the body portion (abstract, claims 1, 6; FIGURE 1). It is obvious that the top surface includes at least one of a rounded edge portion as shown in FIGURE 1 such as lands 18-34 having a circular peripheral edge and/or a rounded end, trenches 36-52 having a circular peripheral edge, and circular vacuum orifices 54-60 (column 5 lines 3-26; FIGURE 1). 
Grundmann teaches a process of making a nanostructures (abstract, ¶ [0001]). During the process, the chuck 408 supports the substrate 240, and the light 432 illuminates the substrate 240 placed on the chuck 408 (¶ [0099]-¶ [0100]; FIGURE 4A). The light 432 may also illuminate the chuck 408 that supports the substrate 240, and the surface of the chuck 408 may be roughened to reduce specular reflection from the chuck 408 (¶ [0103]). 
McCutcheon discloses that pressure of head 96 is manipulated through the port 98 by applying vacuum or positive pressure to adjust a position of the sheet 86 (i.e., superstrate) between the optical flat body 82 (i.e., chuck) and the substrate 78 with coating 76 (¶ [0054], ¶ [0057]; FIGURE 10-14), and UV light directs downwardly through optical flat body 82 and the sheet 86 (¶ [0049]).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the optical flat body 82 (i.e., chuck) of McCutcheon with the vacuum chuck having geometric structures as taught by Elliot in order to actively control the position and the holding/releasing of the superstrate by using a vacuum chuck having several segmented vacuum sections rather than to passively control it by changing over all pressure of head 96 through the port 98 (derived from McCutcheon: ¶ [0054], ¶ [0057]; Elliot: col. 2 line 36 – col. 3 line 33). Moreover, it would be obvious as well to further modify the vacuum chuck of modified McCutcheon to have a roughened surface as taught by Grundmann in order to yield known results or a reasonable expectation of successful results of reducing specular reflection from the vacuum chuck and applying light energy to the substrate uniformly as desired (derived from Grundmann: ¶ [0103]). 
	Regarding deficiency (B), Lee teaches a comprehensive study relevant to displacement sensing techniques based on optical edge-diffraction (abstract). Lee teaches that the knife-edge-diffraction shows fringe patterns as shown in FIGURE 5 (page 2468, 2.1 Knife-edge diffraction; FUG. 5). As a result of simulation and experiments, Lee concluded that while there was no relationship between the fringe and material’s radius curvatures, a small difference in fringe amplitude between the curved edge and knife-edge cases was observed, and this result indicates that curved edge is less blocking the incident light to the edge in the small region of the shaft where the light is in contact with the shaft edge (page 2469, the last paragraph of 2.2 Curved edge-diffraction; FIGURE 7). Lee also teaches that the peaks of fringe patterns decrease as the displacement of the knife edge increases, and the first peaks of fringe patterns decrease as the edge roughness increases because the diffracted field becomes incoherent when the light is incident on the rough edge (page 2470, 3.1 Edge roughness characterization; FIGURE 8). 
Although modified McCutcheon is silent for explicitly disclosing that an intensity variation of the light transmitting through the geometric structure and an area of the chuck adjacent to the geometric structure is reduced by at least one of the rounded corner and the roughened surface, it is evidenced that the geometric structures of the vacuum chuck of modified McCutcheon, e.g., lands 18-34 having a circular peripheral edge and/or a rounded end, trenches 36-52 having a circular peripheral edge, and circular vacuum orifices 54-60 (Elliot: column 5 lines 3-26; FIGURE 1) and/or the lands 18-34, the trenches 36-52, and the orifices 54-60 with a roughened surface (Grundmann: ¶ [0103]) would generate less-blocked incident light to the curved edge than the knife edge and decreased first peaks of fringe patterns as the edge roughness increases when curing light energy is transmitted to the vacuum chuck (Lee: page 2468, 2.1 Knife-edge diffraction; page 2469, the last paragraph of 2.2 Curved edge-diffraction; page 2470, 3.1 Edge roughness characterization; FIGUREs 5, 7, 8). Thus, an intensity variation of the light transmitting through the geometric structure and an area of the chuck adjacent to the geometric structure is reduced by at least one of the rounded corner and the roughened surface portion by the less-blocked incident light at the curved edge and the decreased first peaks of the fringe patterns with the increased roughness, as recited in claim 8.   
Regarding claim 9, modified McCutcheon teaches that the light includes UV light (McCutcheon: ¶ [0056]).
Regarding claim 10, modified McCutcheon teaches that the geometric structure includes a parallel surface portion (e.g., a top surface of flat lands 18-34 or a top surface of trenches 36-50) parallel with a surface of the chuck (e.g., top surface 14, bottom surface 16) (Elliot: abstract, claims 1, 6, column 5 lines 4-15; FIGURE 1), and the roughened surface portion extending from the parallel surface portion to the surface of the chuck (Grundmann: ¶ [0103]; of note, here, although modified McCutcheon does not explicitly specify the roughened surface portion on the top surface of the chuck, it would be obvious to one of ordinary skill in the art that any portions on the top surface of the vacuum chuck, including sidewalls of the flat lands 18-34, wherein a curing light is transmitted, would be roughened to minimize specular reflection from the vacuum chuck, as much as the vacuum chuck can hold vacuum on the structure). Thus, modified McCutcheon teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here.         
Regarding claim 11, modified McCutcheon teaches that the roughened edge portion includes a first roughened edge around the parallel surface portion (sidewalls of the flat lands 18-34 along a periphery of the (rounded) lands) and a second roughened edge around the surface of the chuck (sidewalls of the trenches 36-52 along a periphery of the (rounded) trenches) (Elliot: FIGURE 1; Grundmann: ¶ [0103]) (see above the paragraphs regarding 35 U.S.C. 112(b) rejection of claim 11). Thus, modified McCutcheon teaches all the claimed limitations, and the motivation to combine applied to claims 8 and 10 equally applies here.         
Regarding claim 12, modified McCutcheon teaches that the geometric structure includes a plurality of lands (lands 18-34) extending from a surface of the chuck (Elliot: column 5 lines 3-26; FIGURE 1). Thus, modified McCutcheon teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here.         
Regarding claim 13, modified McCutcheon teaches that the geometric structure includes a channel (marked as a dashed line in FIGURE 1) recessed from a surface of the chuck (Elliot: column 5 lines 16-26; FIGURE 1). Thus, modified McCutcheon teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here.         
Regarding claim 14, modified McCutcheon teaches that the geometric structure includes a port (orifices 54-60) extending through the chuck (Elliot: column 5 lines 16-26; FIGURE 1). Thus, modified McCutcheon teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here.         
Regarding claim 15, modified McCutcheon teaches a method of manufacturing an article (i.e., planarized surface on a substrate), comprising dispensing a formable material on a substrate (McCutcheon: abstract: a substrate 78 having a planarizable coating 76, ¶ [0041]) and teaches all the rest of claimed limitations as presented above in the paragraphs regarding 35 USC 103 rejection of claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GanapathiSubramanian (US 20150091230 A1) teaches a vacuum chucking system with recessed support feature having a plurality of lands for imprint lithography (abstract, FIGURE 4). 
Choi (US 6873087 B1) teaches a vacuum chuck including grooves 462 which can take on either a wall shape 464 or have a smooth curved cross section 466 (column 12 lines 42-46; FIGURE 11B). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744